office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-146500-05 uil the honorable bart gordon u s house of representatives washington dc attn david plunkett dear mr gordon i am responding to your letter dated date requesting that we issue guidance on the sale of dyed_diesel_fuel to relieve shortages of clear diesel_fuel caused by hurricane katrina in a news_release ir-2005-89 enclosed dated date the irs told the public that in response to shortages of clear diesel_fuel caused by hurricane katrina we would not impose a tax penalty on dyed_diesel_fuel sold for use or used on the highway we began nationwide penalty relief on date and scheduled it to remain in effect until date on date we issued another news_release ir-2005-104 enclosed that extended this nationwide relief until date in an date news_release ir-2005-118 enclosed the irs extended this relief through date i hope this information is helpful if you have any questions please contact me or --------------------at -------------------- sincerely frank boland chief branch passthroughs and special industries enclosures
